Title: To Thomas Jefferson from Samuel Barron, 8 February 1807
From: Barron, Samuel
To: Jefferson, Thomas


                        
                            Sir
                            
                            Washington 8th Febry. 1807.
                        
                        In consequence of a conversation which I had the honor to hold with you yesterday, on the Subject of Gunboats
                            I venture to state my reasons for supposing them, the proper kind of Vessels, to afford the most effectual means of Defence
                            and Annoyance within the Bays & Rivers of the United States.
                        The small draft of water enables them to take such positions, as to attack (in a measure) with impunity
                            Vessels of any Size, and are enabled to approach or retire, as may best suit, to discomfit their Enemy, and protect
                            themselves.
                        My Residence having been always near the Chesapeake enables me to remark more particularly, on the effect of
                            GunBoats, opposed to Ships, within the Capes of virginia.
                        The middleground, the Horse-shoe & Willoughby’s Point are proper positions, for GunBoats to take, to repel
                            attempts to enter the Bay & James River. York Spit affords the same advantage in preventing an entry into that River,
                            & near each River is a plat which affords a safe position to annoy, without fearing the near approach of large Ships.
                            Ten or twelve of these Boats would probably be sufficient to compell to remove from her position, a Frigate, and so on, in
                            proportion to the Size and number of the Enemys Ships. To do more than annoy would be difficult. With those Vessels a
                            great number & a long time would be necessary to capture a Ship of war, but few Commandors would feel secure while upon
                            to the attack of an Enemy which however inferior, he could not destroy. An attempt to board might be better opposed by
                            small arms, Cutlasses &c and in case of the necessity of Retreat, the small Rivers adjacent &c would be
                            found of easy access to the Boats and inaccessible to the Enemy. I do suppose that twenty GunBoats stationed in Hampton
                            Roads, and its vicinity would be sufficient to repel any predatory attack in that quarter, and be very formidable to a
                            larger force. It is impossible for me to enlarge on this Subject, being incapable of estimating the force which might be
                            brought in opposition to this mode of Defence. I can recollect perfectly, the manner & by what means, two small Boats
                            belonging to the State of Virginia, during the revolutionary war, often intercepted (almost under the Guns of large Ships)
                            the Supplies which were frequently attempted to be afforded them, this was done by means of a light draft of water and
                            good Sailing. They were however deficient of Heavy Cannon. The GunBoats building under my direction are so constructed as
                            to sail fast and to mount one heavy Cannon (and can if necessary) mount some smaller Guns in the waist; so that they can
                            be used in Attack on Privateers or Ships of war, and are competent to an employment (during Summer) on the Sea coast where
                            the Inlets will generally admit them, in case of tempestus weather, or the necessity of Retreat from a superior force. 
                  I
                            have the Honour to be With Great Respect, Sir Your most Hu Sert
                        
                            Saml. Barron
                            
                        
                    